Birdsong, Judge.
Workers’ compensation. Appellee’s evidence shows that Ms. Ramey was hired by the appellant Kennedy to work in his restaurant business. Approximately one hour after she began working, she slipped and fell while engaged in the normal activities of the business. She suffered serious injuries to her arm. Kennedy does not deny the injury or the extent of the medical expenses nor the rate of pay. He denies ever hiring Ms. Ramey to come to work on the day she was injured but urged that she was to come to work the next day. Kennedy did not have workers’ compensation coverage. The administrative law *588judge resolved the conflict of evidence in favor of Ms. Ramey. An award was made for medical expenses, weekly income award, as well as attorney fees. The State Board of Workers’ Compensation and the superior court has affirmed these awards following appeals by Kennedy.
Submitted February 8, 1979 —
Decided April 9,1979.
Steven K. Myers, for appellant.
Craig & Elrod, Jack T. Elrod, for appellee.
Kennedy belatedly has tried to show that Ms. Ramey was disabled before she came to work and drawing social security disability pay which allegedly precluded her from seeking gainful employment. He asserts that Ms. Ramey’s alleged employment was a fraud upon him and upon the federal agency and should preclude her from any recovery. These assertions are patently without merit. The evidence clearly shows that Ms. Ramey was hired by Kennedy (inasmuch as the hearing judge elected to believe Ms. Ramey and her witness), that she was engaged in work for Kennedy, that she was injured on the job and sustained injuries. There is no evidence that pre-existing frailties had any connection with the injuries sustained. The evidence of medical expenses, salary and entitlement to attorney fees are clearly supported by the evidence. The superior court did not err in affirming the award of the hearing judge and the full board. See Blackwell v. Liberty Mut. Ins. Co., 230 Ga. 174, 175 (196 SE2d 129); Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410 (224 SE2d 65).

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.